Citation Nr: 1118965	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-26 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from May 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska, denying the claims currently on appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not causally or etiologically related to service.   

2.  The Veteran's tinnitus is causally or etiologically related to service.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated during active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 30304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a March 2009 letter from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional existing evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Also, while the record was kept open for an additional 60 days following the March 2010 VA examination, the Veteran and his representative failed to submit any additional information in support of his claim or inform VA of where such evidence could be obtained.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

The Veteran contends that his hearing loss and tinnitus are related to service.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder such as an organic disease of the nervous system like high frequency sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that the Veteran suffered from hearing loss during his service.  Audiometric testing was performed during the Veteran's April 1966 enlistment examination.  Pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
-10 (0)
N/A
-5 (0)
LEFT
-5 (10)
0 (10)
-10 (0)
N/A
-5 (0)

The Board notes that prior to November 1967, audiometric test results in service department records were reported in standards set forth by the American Standards Association (ASA).  Those figures are listed above to the left of each column and are not in parentheses.  Since November 1, 1967, these standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards listed above have been converted to ISO standards and are represented by the figures in the parentheses.  Essentially, this means adding 10 dB to the reported findings in most frequencies, with the exceptions being adding 15 dB at 250 and 500 Hertz (Hz) and 5 dB at 4000 Hz.  

Additional audiometric testing was performed during the Veteran's February 1970 separation examination.  The examination report specifically indicated that this data was recorded using ISO units.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
10
5
10
5

The above evidence demonstrates that the Veteran did not suffer from a hearing loss disability during service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and that threshold levels above 20 decibels indicate some degree of hearing loss).  In addition, for VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.  

Post-service medical records also fail to demonstrate that the Veteran suffered from hearing loss since his separation from active duty.  The first evidence of hearing loss is the Veteran's February 2009 claim seeking entitlement to service connection.  Upon filing this claim, the Veteran was afforded a VA audiometric examination in April 2009.  The Veteran reported that his hearing began to deteriorate in his left ear sometime in the late 1970s.  It was noted that the Veteran had in-service noise exposure while working as a jet engine mechanic and post-service noise exposure while working in hearing and air conditioning.  Audiometric evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
40
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  Speech recognition ability could not be tested in the left ear.  The examiner opined that it was not at least as likely as not that the Veteran's current hearing loss was a result of noise exposure during military service.  The examiner based this opinion on the fact that there was no evidence of hearing loss at the time of the Veteran's separation from active duty.  

Based on this record, the Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for bilateral hearing loss.  There is no evidence of hearing loss during the Veteran's service, and a review of the Veteran's enlistment and separation examinations reveal very little change in the Veteran's hearing acuity.  Also, the first evidence of record demonstrating that the Veteran sought treatment for hearing loss is his April 2009 VA examination.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  

In this case, the absence of any evidence of hearing loss for nearly four decades after separation from service tends to establish that the Veteran has not suffered from symptomatology of hearing loss since his separation from active duty.  Finally, the April 2009 VA examiner opined, upon reviewing the Veteran's enlistment and separation examinations that it was less likely than not that hearing loss manifested during service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted.  

The Board recognizes that the Veteran testified in March 2010 that his hearing loss had existed since service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

However, while the Veteran is competent to offer this testimony, the Board does not find it to be credible.  Objective medical testing performed upon separation revealed the Veteran's hearing to be normal, with little to no change in his pure tone threshold at each frequency.  Furthermore, the Veteran indicated in his April 2009 VA examination that he did not notice hearing loss until sometime in the late 1970s.  While this would certainly indicate a long history of hearing loss, it does not suggest a relationship to military service, as this would still be a number of years after his separation from active duty.  Therefore, the Veteran's testimony about his hearing loss does not demonstrate entitlement to service connection.  

The Board also notes the argument posited by the Veteran's representative during the March 2010 hearing.  Specifically, it was argued that there was clear evidence of a sufficient deterioration in the Veteran's hearing during military service from enlistment to separation to warrant service connection.  However, as explained above, the Veteran's audiometric findings recorded upon enlistment were recorded in the no longer used ASA units.  Therefore, the audiometric data does not represent the significant shift in hearing acuity that the Veteran's representative has alleged.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.

The Veteran also contends that he is entitled to service connection for tinnitus.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, when affording the Veteran the full benefit of the doubt, the Board finds that he is entitled to service connection for tinnitus.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not reflect that the Veteran was seen with complaints of tinnitus or its associated symptomatology during service.  Also, post-service medical records fail to demonstrate that this was a chronic condition.  The first medical evidence of record regarding tinnitus is an April 2009 audiometric evaluation.  During this examination, it was noted that the Veteran reported that his tinnitus began "some time" after his separation from active duty.  The Veteran indicated during his March 2010 hearing that he did not intend to imply that his tinnitus did not begin during military service during this examination.  

This claim appears to be supported by an April 2009 VA environmental health note in which the Veteran reported first noticing left ear tinnitus during service after jet engine fuel got in his ear.  The April 2009 VA examiner opined that it was not at least as likely as not that the Veteran's tinnitus was a result of noise exposure during military service.  Rather, the examiner felt that it was more likely that the Veteran's tinnitus manifested due to his post-service noise exposure.  The examiner explained that the presence of a ratable hearing loss upon separation or audiometric configurations consistent with noise exposure would be strong indicators linking the Veteran's tinnitus to in-service noise exposure.  

In addition to the medical evidence of record, the Veteran has provided a great deal of testimony in support of his claim.  As already noted, the Veteran indicated in April 2009 that his tinnitus first manifested during service.  A review of the Veteran's original claim of February 2009 also reveals that the Veteran reported his tinnitus began during active duty.  Finally, the Veteran testified in March 2010 that he first noticed a buzzing sound in his left ear when trying to sleep during service.  He indicated that this symptomatology persisted after his separation from active duty and that he had learned to ignore this symptomatology.  

Having considered all of the above evidence, the Board concludes that the evidence is at least in equipoise.  As such, when affording the Veteran the full benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  While the April 2009 VA examiner opined that it was not at least as likely as not that the Veteran's tinnitus manifested during service due to the normal hearing test performed upon separation, the Veteran has routinely indicated that this condition started during active duty.  As already noted, lay may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The present evidence of record does not suggest that the Veteran's testimony regarding chronicity of symptomatology is not credible.  

The Board recognizes the seemingly contradictive nature of relying on the Veteran's testimony in granting service connection for tinnitus while not using this testimony to grant entitlement to service connection for bilateral hearing loss in the previous section.  However, hearing acuity is something that can be quantitatively determined through objective medical evaluation.  As such, it was clear that the Veteran's hearing underwent little to no change from enlistment to separation.  However, tinnitus is not something that can be medically tested for, and as such, the record contains no clear evidence to call into question the credibility of the Veteran's claims.  Having afforded the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to service connection for tinnitus.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


